Title: From James Madison to William Dabney, 22 January 1825
From: Madison, James
To: Dabney, William


        
          Sir.
          Jany. 22. 1825
        
        I have recd. your favor of the 15th. enclosing a right to the use of your invented pump. Having been able to procure a supply of water by pipes from a spring above the level of my & other Dwelling Houses I shall not have occasion, unless the spring shd. fail, or the renewal of the pipes be too expensive, to avail myself of the privilege kindly granted me. I am not the less sensible however of the thanks I owe & which I pray you to accept.
        The Mechanical power employed in your pump, being obviously sufficient for any purpose to which it is applicable; The only question is the Economical one, which compares the use with the cost; & the result of the comparison must of course depend on the difficulty or facility of otherwise obtaining the necessary article. Both the number & the proportion of ⟨situations?⟩ are on the decrease, where a cheap & certain supply of water would not be a valuable accomodation.
        I take for granted you have provided a quick & easy method of stopping the machine, without waiting for its running down; so as to prevent its emptying the well too much & drawing up turbid water &c. which must happen wherever the draft of the pump would exceed the current into the well.
        I wish the usefulness of your invention may be found equal to your expectation; and that its ingenuity may be fully rewarded. With respect
        
          J.M.
        
       